DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 27th, 2022, has been entered. Claims 17, 23-24, 30, 34-35, & 41 have been amended. Claims 22, 33, & 44 have been canceled. Claims 17-21, 23-32, 34-43, & 45-46 remain pending. The amendments overcome the previous objections. 
Response to Arguments
Applicant’s arguments, see Pages 10-16, filed July 27th, 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C 103 have been fully considered and are persuasive.  Applicant argues that independent claims 17, 30, & 41, as amended to include “a plasma generator having a proximal and distal end including a gas conduit” and “a balloon device coupled to the distal end of the plasma generator and inflated by the helium supplied to the gas conduit”, overcome the previous rejections. The examiner agrees and therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20, 21, 23-31, & 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zoran (previously presented-US 20150257817 A1)  in view of Bircoll (US 5452732 A), hereinafter Zoran in view of Bircoll. 
Regarding claim 17, Zoran teaches a system comprising: an electrosurgical generator coupled to a power source and configured for generating electrosurgical energy ([0034]; Figure 1—element 12 & 24); a plasma generator having a proximal end and a distal end ([0034] & [0035]; Figure 1—element 14; with said proximal end being in the region of 26 and said distal end being in the region of 29) including a gas conduit ([0035]; Figure 1—element 29) and an electrode disposed within the gas conduit ([0035]; Figure 1—element 28), the electrode operatively coupled to the electrosurgical generator ([0035]; Figure 1—elements 24 & 30) to selectively receive electrosurgical energy therefrom such that the electrode at least partially ionizes a helium supplied to the gas conduit to create a plasma discharge at the distal end of the plasma generator ([0035], [0046], & [0047]; Figure 1—element 16)); a device coupled to the distal end of the plasma generator, device configured to be disposed in tissue and to dissect tissue to create a dissected tissue plan, and applying the plasma discharge in the dissected tissue plane ([0047]; a blade may be advanced to mechanically cut tissue, after tissue is removed the blade may be retracted and electrosurgical energy and gas may be applied via button to generate a cold plasma beam for cauterization, sterilization, and/or hemostasis).
Zoran does not disclose a balloon device coupled to the distal end of the plasma generator and inflated by the helium supplied to the gas conduit, the balloon device configured to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane, wherein the plasma generator coagulates tissue by applying the plasma discharge in the dissected tissue plane.
Bircoll teaches an improved dissection device, the dissection device comprising a balloon device ([Col. 4, lines 45-65]; Figure 1A-1E—element 11) inflated by helium ([Col. 4, line 65 – Col. 5, line 3]; inflation of balloon is accomplished through a variety of method well known to those of ordinary skill in the art, for example a gas medium), the balloon device configured to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane ([Col. 4, lines 45-65]; Figure 1A-1E—element 11).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the dissector and plasma generator, as disclosed by Zoran, to include the dissector, as taught by Bircoll, as both references and the claimed invention are directed toward devices for dissecting tissue. As disclosed by Zoran, a blade can be used to excises tissue via mechanical cutting, after the tissue is removed the blade may be retracted, and the plasma generator can apply cold plasma to the patient site ([0047]), Zoran further discloses that helium is supplied to the flow tube from wither the electrosurgical generator or an external gas source ([0046]). Bircoll discloses that dissection is an integral part of surgery and by using a balloon, dissection can be accomplished in a gentle and controlled manner ([Col. 1, lines 62-66]). Bircoll further discloses that the balloon may be inflated through a variety of methods well known to those of ordinary skill in the art including using a gas medium ([Col. 4, line 65- Col. 5, line 3]), it is the examiners position that when using a balloon dissector instead of the mechanical dissector (as taught by Zoran), it would be obvious to one of ordinary skill in the art, to use the helium gas supplied to the plasma generator (as taught by Zoran), to inflate the balloon (as taught by Bircoll), as Bircoll discloses that the balloon may be inflated through a variety of methods well known to those of ordinary skill in the art, including using a gas medium. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dissector at the distal end of the plasma generator, of Zoran, to include the balloon dissector of Bircoll, as described above, as such a modification would provide for dissection in a more gentle and controlled manner. 
Regarding claim 18, Zoran in view of Bircoll disclose all of the limitations of claim 17, as described above.
Zoran further discloses wherein the electrode ionizes a portion of the supplied helium to generate the plasma discharge for coagulating the tissue ([0035], [0046], & [0047]; The electrode (28) partially ionizes the noble gas fed to the fluid flow housing to create a cold plasma), wherein an un- ionized portion of the supplied helium removes heat from the coagulated tissue (cold plasma is made from partially ionized gas, the majority of the gas is un-ionized while the minority is ionized, it is the examiners position that the unionized portion has a much lower temperature than the ionized portion, therefore since the majority of the gas is un-ionized the un-ionized portion removes heat/ lowers the average mass temperature of the plasma). 
Regarding claim 20, Zoran in view of Bircoll disclose all of the limitations of claim 17, as described above. 
Bircoll further teaches a tunneling member that disposes the balloon device in a subcutaneous layer of tissue ([Col. 4, lines 48-52]; Figure 1A—element 10; a sheath 10 is used to surround and protect the expandable envelope, the sheath 10 provides a good mechanism for insertion and positioning of the invention at the proper locale).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the dissector and plasma generator, as disclosed by Zoran in view of Bircoll, to include the further teachings of Bircoll, as both references and the claimed invention are directed toward devices for dissecting tissue. As disclosed by Bircoll, the sheath surrounds and protects the balloon, while providing a good mechanism for insertion and positioning of the invention at a proper locale ([Col. 4, lines 48-52]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dissector and plasma generator, as disclosed by Zoran in view of Bircoll, to further include the teachings of Bircoll, as such a modification would provide a good mechanism for inserting and positioning the dissection device at the proper location, while providing protection. 
Regarding claim 21, Zoran in view of Bircoll disclose all of the limitations of claim 17, as described above. 
Bircoll in view of Zoran disclose the plasma generator with the balloon device (see above rejection of claim 17), wherein the balloon device is configured to be disposed in a subcutaneous layer of tissue by the plasma generator (it is further the examiners position that if the device was disposed in a subcutaneous layer of tissue the balloon would also be disposed in the subcutaneous layer of tissue).
Regarding claim 23, Zoran in view of Bircoll disclose all of the limitations of claim 17, as described above. 
Bircoll further discloses wherein the balloon device is configured in a shape to correspond to an area of skin of a patient to be tightened ([Col. 2, lines 1-7] & [Col. 2, lines 14-22]; the balloon can have a predetermined inflation size and shape, such that the dissection is ideal for applications where an entire forehead is to be dissected for a brow-lift, or to dissect in preparation for a breast augmentation).
Regarding claim 24, Zoran in view of Bircoll disclose all of the limitations of claim 17, as described above. 
Bircoll further teaches wherein the balloon device is configured in a shape corresponding to at least one of a patient's buttocks, abdomen, arms, legs, neck, forehead and/or chin ([Col. 2, lines 1-7] & [Col. 2, lines 14-22]; the balloon can have a predetermined inflation size and shape, such that the dissection is ideal for applications where an entire forehead is to be dissected for a brow-lift, or to dissect in preparation for a breast augmentation).
Regarding claim 25, Zoran in view of Bircoll disclose all of the limitations of claim 17, as described above.
Zoran further discloses wherein the plasma discharge finds tissue that represents the path of least resistance for flow of RF energy in a plasma discharge ([0009]; plasmas are used to conduct electrosurgical energy to a patient, plasmas conduct the energy by providing a pathway of relatively low electrical resistance) and, upon movement of the plasma generator through the dissected tissue plane, the path of least resistance constantly changes to effect 360 degree tissue treatment of the plasma discharge ([0009]; since plasmas conduct energy by providing a pathway of low electrical resistance and different tissues have different electrical resistance/impedance, it is the examiners position that the plasma would find tissue with the least electrical resistance in different areas where the device is disposed).
Regarding claim 26, Zoran in view of Bircoll disclose all of the limitations of claim 25, as described above.
Zoran further discloses wherein the path of least resistance is individual bands of a fibroseptal network in the dissected tissue plane ([0009]; as plasma conducts energy by providing a pathway of low electrical resistance, it is the examiners position that if the plasma generator tip was placed in the FSN the path of least electrical resistance would include the FSN) .
Regarding claim 27, Zoran in view of Bircoll disclose all of the limitations of claim 25, as described above.
Zoran further discloses wherein the path of least resistance is tissue having a lowest impedance relative to adjacent tissue ([0009]; as plasma conducts energy by providing a pathway of low electrical resistance, it is the examiners position that if the plasma generator tip was placed in tissue the path of least resistance would include tissue with the lower electrical resistance compared to a tissue with higher electrical resistance).
Regarding claim 28, Zoran discloses all of the limitations of claim 17, as described above. 
Zoran further discloses wherein the electrosurgical energy is applied to the electrode at a constant power output level for a range of tissue impedances ([0058] & [0062]; Figure 8—element S2).
Regarding claim 29, Zoran discloses all of the limitations of claim 17, as described above.
Zoran further discloses wherein the electrosurgical energy is applied at a power output level of about 40 watts for tissue impedances on a range of about 125 ohms to at least about 5000 ohms ([0058], [0062], & [0064]; Figure 8—elements S2, B1, B2, & B3; Zoran discloses that in a power curve a constant power is applied when load impedance is closely matched to the generators output impedance, the device can operate in a J-Plasma mode, in J-Plasma mode the transformer is matched for a higher output impedance for the combined tissue load and plasma beam in series (exemplary values for output impedance are 10K ohms), in comparison for electrosurgery mode (COAG/CUT), the electrosurgery transformer’s output impedance is matched to the lower impedance value of an electrosurgical blade in direct contact with tissue (exemplary values for the output impedance in electrosurgery mode are 150-250 ohms), it is the examiners position that in the J-Plasma mode a power curve and data points (B1, B2, & B3) can be stored in automatic applicator identifier ([0064]), and power can be delivered at a constant (40W) for a larger range of tissue impedances (i.e. up to 10k Ohm), than compared to electrosurgery mode).
Regarding claim 30, Zoran discloses an electrosurgical handpiece comprising: a plasma generator ([0034] & [0035]; Figure 1—element 14) including a gas conduit ([0035]; Figure 1—element 29) having a proximal end and distal end([0034] & [0035]; Figure 1—element 14; with said proximal end being in the region of 26 and said distal end being in the region of 29) and an electrode disposed within the gas conduit ([0035]; Figure 1—element 28), the electrode operatively coupled to an electrosurgical generator to selectively receive electrosurgical energy therefrom ([0035]; Figure 1—elements 24 & 30) such that the electrode at least partially ionizes a helium supplied to the gas conduit to create a plasma discharge at the distal end of the gas conduit ([0035], [0046], & [0047]; Figure 1—element 16); a device coupled to the distal end of the plasma generator, device configured to be disposed in tissue and to dissect tissue to create a dissected tissue plan, and applying the plasma discharge in the dissected tissue plane ([0047]; a blade may be advanced to mechanically cut tissue, after tissue is removed the blade may be retracted and electrosurgical energy and gas may be applied via button to generate a cold plasma beam for cauterization, sterilization, and/or hemostasis).
Zoran does not disclose a balloon device coupled to the distal end of the plasma generator and inflated by the helium supplied to the gas conduit, the balloon device configured to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane, wherein the plasma generator coagulates tissue by applying the plasma discharge in the dissected tissue plane.
Bircoll teaches an improved dissection device, the dissection device comprising a balloon device ([Col. 4, lines 45-65]; Figure 1A-1E—element 11) inflated by helium ([Col. 4, line 65 – Col. 5, line 3]; inflation of balloon is accomplished through a variety of method well known to those of ordinary skill in the art, for example a gas medium), the balloon device configured to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane ([Col. 4, lines 45-65]; Figure 1A-1E—element 11).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the dissector and plasma generator, as disclosed by Zoran, to include the dissector, as taught by Bircoll, as both references and the claimed invention are directed toward devices for dissecting tissue. As disclosed by Zoran, a blade can be used to excises tissue via mechanical cutting, after the tissue is removed the blade may be retracted, and the plasma generator can apply cold plasma to the patient site ([0047]), Zoran further discloses that helium is supplied to the flow tube from wither the electrosurgical generator or an external gas source ([0046]). Bircoll discloses that dissection is an integral part of surgery and by using a balloon, dissection can be accomplished in a gentle and controlled manner ([Col. 1, lines 62-66]). Bircoll further discloses that the balloon may be inflated through a variety of methods well known to those of ordinary skill in the art including using a gas medium ([Col. 4, line 65- Col. 5, line 3]), it is the examiners position that when using a balloon dissector instead of the mechanical dissector (as taught by Zoran), it would be obvious to one of ordinary skill in the art, to use the helium gas supplied to the plasma generator (as taught by Zoran), to inflate the balloon (as taught by Bircoll), as Bircoll discloses that the balloon may be inflated through a variety of methods well known to those of ordinary skill in the art, including using a gas medium. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dissector at the distal end of the plasma generator, of Zoran, to include the balloon dissector of Bircoll, as described above, as such a modification would provide for dissection in a more gentle and controlled manner. 
Regarding claim 31, Zoran in view of Bircoll disclose all of the limitations of claim 30, as described above. 
Zoran further discloses wherein the electrode ionizes a portion of the supplied helium to generate the plasma discharge for coagulating the tissue ([0035], [0046], & [0047]; The electrode (28) partially ionizes the noble gas fed to the fluid flow housing to create a cold plasma), wherein an un-ionized portion of the supplied helium removes heat from the coagulated tissue (cold plasma is made from partially ionized gas, the majority of the gas is un-ionized while the minority is ionized, it is the examiners position that the unionized portion has a much lower temperature than the ionized portion, therefore since the majority of the gas is un-ionized the un-ionized portion removes heat/ lowers the average mass temperature of the plasma). 
	Regarding claim 34, Zoran in view of Bircoll disclose all of the limitations of claim 30, as described above. 
	Bircoll further teaches wherein the balloon device is configured in a shape to correspond to an area of skin of a patient to be tightened ([Col. 2, lines 1-7] & [Col. 2, lines 14-22]; the balloon can have a predetermined inflation size and shape, such that the dissection is ideal for applications where an entire forehead is to be dissected for a brow-lift, or to dissect in preparation for a breast augmentation).
Regarding claim 35, Zoran in view of Bircoll disclose all of the limitations of claim 34, as described above. 
Bircoll further teaches wherein the balloon device is configured in a shape corresponding to at least one of a patient's buttocks, abdomen, arms, legs, neck, forehead and/or chin ([Col. 2, lines 1-7] & [Col. 2, lines 14-22]; the balloon can have a predetermined inflation size and shape, such that the dissection is ideal for applications where an entire forehead is to be dissected for a brow-lift, or to dissect in preparation for a breast augmentation).
Regarding claim 36, Zoran in view of Bircoll disclose all of the limitations of claim 30, as described above. 
Zoran further discloses wherein the plasma discharge finds tissue that represents the path of least resistance for flow of RF energy in a plasma discharge ([0009]; plasmas are used to conduct electrosurgical energy to a patient, plasmas conduct the energy by providing a pathway of relatively low electrical resistance)and, upon movement of the plasma generator through the dissected tissue plane, the path of least resistance constantly changes to effect 360 degree tissue treatment of the plasma discharge ([0009]; since plasmas conduct energy by providing a pathway of low electrical resistance and different tissues have different electrical resistance/impedance, it is the examiners position that the plasma would find tissue with the least electrical resistance in different areas where the device is disposed).
Regarding claim 37, Zoran in view of Bircoll disclose all of the limitations of claim 36, as described above. 
Zoran further discloses wherein the path of least resistance is individual bands of a fibroseptal network in the dissected tissue plane ([0009]; as plasma conducts energy by providing a pathway of low electrical resistance, it is the examiners position that if the plasma generator tip was placed in the FSN the path of least electrical resistance would include the FSN).
Regarding claim 38, Zoran in view of Bircoll disclose all of the limitations of claim 36, as described above. 
Zoran further discloses wherein the path of least resistance is tissue having a lowest impedance relative to adjacent tissue ([0009]; as plasma conducts energy by providing a pathway of low electrical resistance, it is the examiners position that if the plasma generator tip was placed in tissue the path of least resistance would include tissue with the lower electrical resistance compared to a tissue with higher electrical resistance).
Regarding claim 39, Zoran in view of Bircoll disclose all of the limitations of claim 30, as described above. 
Zoran further discloses wherein the electrosurgical energy is applied to the electrode at a constant power output level for a range of tissue impedances ([0058] & [0062]; Figure 8—element S2).
Regarding claim 40, Zoran in view of Bircoll disclose all of the limitations of claim 30, as described above. 
Zoran further discloses wherein the electrosurgical energy is applied at a power output level of about 40 watts for tissue impedances on a range of about 125 ohms to at least about 5000 ohms ([0058], [0062], & [0064]; Figure 8—elements S2, B1, B2, & B3; Zoran discloses that in a power curve a constant power is applied when load impedance is closely matched to the generators output impedance, the device can operate in a J-Plasma mode, in J-Plasma mode the transformer is matched for a higher output impedance for the combined tissue load and plasma beam in series (exemplary values for output impedance are 10K ohms), in comparison for electrosurgery mode (COAG/CUT), the electrosurgery transformer’s output impedance is matched to the lower impedance value of an electrosurgical blade in direct contact with tissue (exemplary values for the output impedance in electrosurgery mode are 150-250 ohms), it is the examiners position that in the J-Plasma mode a power curve and data points (B1, B2, & B3) can be stored in automatic applicator identifier ([0064]), and power can be delivered at a constant (40W) for a larger range of tissue impedances (i.e. up to 10k Ohm), than compared to electrosurgery mode).
Claims 19 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zoran in view of Bircoll and Truckai (previously presented-US 20120041434 A1), hereinafter Truckai.
Regarding claim 19, Zoran in view of Bircoll disclose all of the limitations of claim 18, as described above. 
Zoran further discloses wherein the gas is partially ionized to create a cold plasma ([0035], [0046] & [0047]).
Zoran does not explicitly disclose wherein the ionized portion is approximately less than 0.1% of the volume of the supplied helium and the un-ionized portion is approximately greater than 99.9% of the volume of the supplied helium.
Truckai teaches a plasma generator including an electrode which partially ionizes a noble gas to create a cold plasma ([0094] & [0079]) wherein the ionized portion is approximately less than 0.1% of the volume of the supplied helium and the un-ionized portion is approximately greater than 99.9% of the volume of the supplied helium ([0079] & [0102]; Figure 16; partially ionized gas in which as little as 0.1% or 1% of the particles are ionized can have the characteristic of plasma, gas begins to behave like conductive plasma when the degree of ionization reaches approximately 0.1%, plasmas with a low degree of ionization are consider to be cold plasma). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the plasma generating device, as disclosed by Zoran, to include the teachings of Truckai, as both references and the claimed invention are directed toward plasma generating devices for surgical procedures. As disclosed by Truckai, conductive gas begins to behave like plasma when the degree of ionization reaches 0.1%, plasmas with a low degree of ionization (i.e. less than 1% are considered to be cold plasmas and have a lower average mass temperature than hot plasmas, cold plasmas can prevent unwanted high temperatures ([0079]). It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the plasma generating device, as disclosed by Zoran to include the teachings of Truckai, as described above, as such a modification would yield the predictable result of providing a cold plasma (i.e. gas with a degree of ionization of at least 0.1%), with a much lower average mass temperature to prevent unwanted high temperatures.
Regarding claim 32, Zoran in view of Bircoll disclose all of the limitations of claim 31, as described above. 
Zoran further discloses wherein the gas is partially ionized to create a cold plasma ([0035], [0046] & [0047]).
Zoran does not explicitly disclose herein the ionized portion is approximately less than 0.1% of the volume of the supplied helium and the un-ionized portion is approximately greater than 99.9% of the volume of the supplied helium.
Truckai teaches a plasma generator including an electrode which partially ionizes a noble gas to create a cold plasma ([0094] & [0079]) wherein the ionized portion is approximately less than 0.1% of the volume of the supplied helium and the un-ionized portion is approximately greater than 99.9% of the volume of the supplied helium ([0079] & [0102]; Figure 16; partially ionized gas in which as little as 0.1% or 1% of the particles are ionized can have the characteristic of plasma, gas begins to behave like conductive plasma when the degree of ionization reaches approximately 0.1%, plasmas with a low degree of ionization are consider to be cold plasma). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the plasma generating device, as disclosed by Zoran, to include the teachings of Truckai, as both references and the claimed invention are directed toward plasma generating devices for surgical procedures. As disclosed by Truckai, conductive gas begins to behave like plasma when the degree of ionization reaches 0.1%, plasmas with a low degree of ionization (i.e. less than 1% are considered to be cold plasmas and have a lower average mass temperature than hot plasmas, cold plasmas can prevent unwanted high temperatures ([0079]). It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the plasma generating device, as disclosed by Zoran to include the teachings of Truckai, as described above, as such a modification would yield the predictable result of providing a cold plasma (i.e. gas with a degree of ionization of at least 0.1%), with a much lower average mass temperature to prevent unwanted high temperatures.
Claims 41, 42, 45, & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zoran in view of Bircoll and Kerns et al. (previously presented-US 20120325704 A1), hereinafter Kerns.
Regarding claim 41, a surgical kit comprising: a sterile enclosure; a plasma generator ([0034] & [0035]; Figure 1—element 14) disposed in the sterile enclosure, the plasma generator including a gas conduit ([0035]; Figure 1—element 29) having a proximal end and a distal end ([0034] & [0035]; Figure 1—element 14; with said proximal end being in the region of 26 and said distal end being in the region of 29) and an electrode disposed within the gas conduit ([0035]; Figure 1—element 28), the electrode configured to be coupled to an electrosurgical generator to selectively receive electrosurgical energy therefrom ([0035]; Figure 1—elements 24 & 30) such that the electrode at least partially ionizes a helium supplied to the gas conduit to create a plasma discharge at the distal end of the gas conduit ([0035], [0046], & [0047]; Figure 1—element 16); a device, the device configured to be coupled to the distal end of the plasma generator, device configured to be disposed in tissue and to dissect tissue to create a dissected tissue plan, and applying the plasma discharge in the dissected tissue plane ([0047]; a blade may be advanced to mechanically cut tissue, after tissue is removed the blade may be retracted and electrosurgical energy and gas may be applied via button to generate a cold plasma beam for cauterization, sterilization, and/or hemostasis).
and at least one balloon device disposed in the sterile enclosure, each of the at least one balloon device configured to be coupled to the distal end of the gas conduit to be inflated by the helium supplied by the gas conduit and to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane, wherein the plasma generator coagulates tissue by applying the plasma discharge in the dissected tissue plane.
Zoran does not disclose a sterile enclosure; a plasma generator disposed in the sterile enclosure; and at least one balloon device disposed in the sterile enclosure, each of the at least one balloon device configured to be coupled to the distal end of the gas conduit to be inflated by the helium supplied by the gas conduit and to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane, wherein the plasma generator coagulates tissue by applying the plasma discharge in the dissected tissue plane.
Bircoll teaches an improved dissection device, the dissection device comprising a balloon device ([Col. 4, lines 45-65]; Figure 1A-1E—element 11) inflated by helium ([Col. 4, line 65 – Col. 5, line 3]; inflation of balloon is accomplished through a variety of method well known to those of ordinary skill in the art, for example a gas medium), the balloon device configured to be disposed in tissue and to dissect tissue when inflated to create a dissected tissue plane ([Col. 4, lines 45-65]; Figure 1A-1E—element 11).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the dissector and plasma generator, as disclosed by Zoran, to include the dissector, as taught by Bircoll, as both references and the claimed invention are directed toward devices for dissecting tissue. As disclosed by Zoran, a blade can be used to excises tissue via mechanical cutting, after the tissue is removed the blade may be retracted, and the plasma generator can apply cold plasma to the patient site ([0047]), Zoran further discloses that helium is supplied to the flow tube from wither the electrosurgical generator or an external gas source ([0046]). Bircoll discloses that dissection is an integral part of surgery and by using a balloon, dissection can be accomplished in a gentle and controlled manner ([Col. 1, lines 62-66]). Bircoll further discloses that the balloon may be inflated through a variety of methods well known to those of ordinary skill in the art including using a gas medium ([Col. 4, line 65- Col. 5, line 3]), it is the examiners position that when using a balloon dissector instead of the mechanical dissector (as taught by Zoran), it would be obvious to one of ordinary skill in the art, to use the helium gas supplied to the plasma generator (as taught by Zoran), to inflate the balloon (as taught by Bircoll), as Bircoll discloses that the balloon may be inflated through a variety of methods well known to those of ordinary skill in the art, including using a gas medium. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dissector at the distal end of the plasma generator, of Zoran, to include the balloon dissector of Bircoll, as described above, as such a modification would provide for dissection in a more gentle and controlled manner. 
Kerns teaches a sterile enclosure for medical devices ([0008], [0005], [0014], [0053], [0054], [0055], [0074] & [0076]; Figure 1—element 10).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the surgical device, as disclosed by Zoran and Bircoll, to include the teachings of Kerns, as described above, as all references and the claimed invention are directed toward devices for surgical procedures. As disclosed by Kerns, it is well known to provide a sterile package wherein many of the instruments are placed in mating recesses of the pack, a sterile field is established in many medical procedures and is used to maintain instruments and devices in sterile conditions ([0008]), surgical instruments that enters a body must be sterilized to a high sterility assurance lever, it is imperative that surgical instruments must be maintained in a manner to remain sterile prior to use ([0009]), by providing a surgical tray that can function as both a pack for transporting surgical devices to a surgical site and a sterile tray for receiving a plurality of surgical instruments the need for sterile assistants to the surgeon and hardware is reduced ([0010]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical device, as disclosed by Zoran in view of Bircoll, to include a sterile enclosure which encloses the surgical device, as such a modification provides for a sterile enclosure that holds a plurality of surgical instruments and functions as a surgical tray, additionally the idea of a sterile enclosure for containing surgical devices is well known in the art, as surgical devices that enter a body of a patient must be sterilized to a high sterility assurance lever and remain sterile prior to use. 
Regarding claim 42, Zoran in view of Bircoll and Kerns disclose all of the limitations of claim 41, as described above. 
Zoran further discloses wherein the electrode ionizes a portion of the supplied helium to generate the plasma discharge for coagulating the tissue ([0035], [0046], & [0047]; The electrode (28) partially ionizes the noble gas fed to the fluid flow housing to create a cold plasma), wherein an un- ionized portion of the supplied helium removes heat from the coagulated tissue (cold plasma is made from partially ionized gas, the majority of the gas is un-ionized while the minority is ionized, it is the examiners position that the unionized portion has a much lower temperature than the ionized portion, therefore since the majority of the gas is un-ionized the un-ionized portion removes heat/ lowers the average mass temperature of the plasma).
	Regarding claim 45, Zoran in view of Bircoll and Kerns disclose all of the limitations of claim 41, as described above. 
	Bircoll further teaches wherein the at least one balloon device is configured to correspond to an area of skin of a patient to be tightened ([Col. 2, lines 1-7] & [Col. 2, lines 14-22]; the balloon can have a predetermined inflation size and shape, such that the dissection is ideal for applications where an entire forehead is to be dissected for a brow-lift, or to dissect in preparation for a breast augmentation).
Regarding claim 46, Zoran in view of Bircoll and Kerns disclose all of the limitations of claim 45, as described above. 
	Bircoll further teaches wherein the at least one balloon device is configured to correspond to at least one of a patient's buttocks, abdomen, arms, legs, neck, forehead and/or chin ([Col. 2, lines 1-7] & [Col. 2, lines 14-22]; the balloon can have a predetermined inflation size and shape, such that the dissection is ideal for applications where an entire forehead is to be dissected for a brow-lift, or to dissect in preparation for a breast augmentation).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Zoran in view of Bircoll, Kerns, and Truckai.
Regarding claim 43, Zoran in view of Bircoll disclose all of the limitations of claim 42, as described above. 
Zoran further discloses wherein the gas is partially ionized to create a cold plasma ([0035], [0046] & [0047]).
Zoran does not explicitly disclose wherein the ionized portion is approximately less than 0.1% of the volume of the supplied helium and the un-ionized portion is approximately greater than 99.9% of the volume of the supplied helium.
Truckai teaches a plasma generator including an electrode which partially ionizes a noble gas to create a cold plasma ([0094] & [0079]) wherein the ionized portion is approximately less than 0.1% of the volume of the supplied helium and the un-ionized portion is approximately greater than 99.9% of the volume of the supplied helium ([0079] & [0102]; Figure 16; partially ionized gas in which as little as 0.1% or 1% of the particles are ionized can have the characteristic of plasma, gas begins to behave like conductive plasma when the degree of ionization reaches approximately 0.1%, plasmas with a low degree of ionization are consider to be cold plasma). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the plasma generating device, as disclosed by Zoran, to include the teachings of Truckai, as both references and the claimed invention are directed toward plasma generating devices for surgical procedures. As disclosed by Truckai, conductive gas begins to behave like plasma when the degree of ionization reaches 0.1%, plasmas with a low degree of ionization (i.e. less than 1% are considered to be cold plasmas and have a lower average mass temperature than hot plasmas, cold plasmas can prevent unwanted high temperatures ([0079]). It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the plasma generating device, as disclosed by Zoran to include the teachings of Truckai, as described above, as such a modification would yield the predictable result of providing a cold plasma (i.e. gas with a degree of ionization of at least 0.1%), with a much lower average mass temperature to prevent unwanted high temperatures.
Conclusion
Accordingly, claims 17-21, 23-32, 34-43, & 45-46 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794